--------------------------------------------------------------------------------

DEBT SETTLEMENT AGREEMENT

THIS AGREEMENT dated for reference the 27th day of April, 2011.

BETWEEN:

ENERTOPIA CORP., a company duly incorporated under the laws
of the Stat of Nevada and having an office at Suite 950 - 1130 West
Pender Street, Vancouver, BC, V6C 4A4 Ph 604-602-1625 FAX
604-685-1602

(the “Company”)

OF THE FIRST PART

AND:

C.A.B. FINANCIAL SERVICES LTD. of #205 – 171 Commercial
Drive, Kelowna BC V1X 7W2, Ph 250 765 6424

(the “Creditor”)

OF THE SECOND PART

WHEREAS:

A.         The Company is indebted to the Creditor in the amount of US$90,000.00
(the “Debt”); and

B.          The Company wishes to settle the Debt, namely US$90,000.00, by
allotting and issuing securities in the capital of the Company to the Creditor
and the Creditor is prepared to accept such securities in full satisfaction of
the Debt.

NOW THEREFORE WITNESSETH that in consideration of the premises and of the
covenants and agreements set out herein, the parties hereto covenant and agree
as follows:

1.          ACKNOWLEDGMENT OF DEBT

1.1          The Company acknowledges and agrees that it is indebted to the
Creditor in the amount of the Debt.

2.          ALLOTMENT AND ISSUANCE OF SECURITIES

2.1          The Company agrees to allot and issue to the Creditor 360,000
shares in the capital of the Company (the “Shares”) at a deemed price of US$0.25
per Share for each US$0.25 of indebtedness as full and final payment of
$90,000.00 worth of Debt, and the Creditor agrees to accept the Shares as full
and final payment of $90,000.00 worth of the Debt.

2.2          The Creditor hereby agrees that, upon delivery of the Shares by the
Company in accordance with the provisions of this Agreement, that $90,000 of the
Debt will be fully satisfied and extinguished effective as of the date set out
above, and the Creditor will remise, release and forever discharge the Company
and its directors, officers and employees from any and all obligations relating
to this $90,000 Debt.

3.          REGULATORY RESTRICTIONS

3.1          The Creditor acknowledges to the Company that:

  (a)

the Company is relying on exemptions from the registration requirements of the
U.S. Securities Act of 1933. The shares have not been registered under the U.S.
Securities Act of 1933 and may not be offered or sold in the United States or to
U.S. persons unless registered under such Act or an exemption from the
registration requirements of such act, as available.

        (b)

the Creditor will be the beneficial owner of the Shares;


--------------------------------------------------------------------------------

- 2 -

  (c)

the Shares are not being acquired as a result of any material information that
has not been generally disclosed to the public;

        (d)

the Creditor is an accredited investor as that term is defined in Regulation D
of the Securities Act of 1933, as amended, and as defined in National Instrument
45-106and

        (e)

the Creditor will seek its own independent legal advice as to any restrictions
imposed by the U.S. Securities Act of 1933 on the Creditor respecting
disposition of the Shares.

        (f)

the Shares to be issued in satisfaction of the debt will be subject to the
following legend:

       

“The securities evidenced by this certificate have not been registered under the
United States Securities Act of 1933, as amended, or any applicable U.S. State
securities law, and no interest therein may be sold, distributed, assigned,
offered, pledged or otherwise transferred or disposed of unless (a) there is an
effective registration statement under such act and applicable United States
State securities laws covering any such transaction involving said securities,
or (b) this corporation receives an opinion of legal counsel for the holder of
these securities (concurred in by legal counsel for this corporation) stating
that such transaction is exempt from registration, or (c) this corporation
otherwise satisfies itself that such transaction is exempt from registration.

       

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE August 28, 2011.”

4.          GENERAL PROVISIONS

4.1          Time shall be of the essence of this Agreement.

4.2          The Company and the Creditor shall execute such further assurances
and other documents and instruments and shall do such further and other things
as may be necessary to implement and carry out the intent of this Agreement.

4.3          The provisions herein contained constitute the entire agreement
between the parties and supersede all previous understandings, communications,
representations and agreements, whether written or verbal, between the parties
with respect to the subject matter of this Agreement.

4.4          This Agreement shall be governed by and construed in accordance
with the laws of the United States. 4.5 All dollar amounts referred to in this
Agreement have been expressed in United States currency, unless otherwise
indicated.

4.6          This Agreement shall enure to the benefit of and be binding upon
each of the parties and their respective heirs, executors, administrators,
successors and assigns, as the case may be.

IN WITNESS WHEREOF the parties hereto have executed these present on the day and
year first above written.

 SIGNED, SEALED and DELIVERED by )  C.A.B. FINANCIAL SERVICES LTD in the )
 presence of: )   )   )
                                                                    ) Signature
)  
)                                                                            
                                                                )     CHRIS
BUNKA, PRESIDENT OF Address      C.A.B. FINANCIAL SERVICES LTD   )
                                                                 ) Occupation )


--------------------------------------------------------------------------------

- 3 -

     ENERTOPIA CORP. )   )   )
                                                                           )
Authorized Signatory )   )   )   )
                                                                            
Authorized Signatory  

Please provide the following information:

                  250-765 6424                                          
bossbunka@gmail.com                   Creditor's telephone number Creditor's
e-mail address


--------------------------------------------------------------------------------